Exhibit 10.40
NRG Energy, Inc.
Executive Change-in-Control
and General Severance Plan
(Amended and Restated December 9, 2008)

 



--------------------------------------------------------------------------------



 



Contents

         
Article 1. Establishment and Term of the Plan
    1  
 
       
Article 2. Definitions
    2  
 
       
Article 3. Severance Benefits
    6  
 
       
Article 4. Confidentiality and Noncompetition
    10  
 
       
Article 5. Excise Tax Equalization Payment
    12  
 
       
Article 6. Legal Fees and Notice
    13  
 
       
Article 7. Successors and Assignment
    13  
 
       
Article 8. Miscellaneous
    14  

 i

 



--------------------------------------------------------------------------------



 



NRG Energy, Inc.
Executive Change-in-Control
and General Severance Plan for Tier I and Tier II Executives
Article 1. Establishment and Term of the Plan
     1.1 Establishment of the Plan. NRG Energy, Inc. (hereinafter referred to as
the “Company”) adopted the NRG Executive & Key Management Change-in-Control &
General Severance Plan effective May 24, 2006, which was amended and restated on
April 25, 2007 (the “Original Plan”). The Company hereby continues the Original
Plan, effective December 9, 2008 as applied to Tier I and Tier II Executives, as
amended and restated as set forth herein. This amended plan is to be known as
the “NRG Energy, Inc. Executive Change-in-Control and General Severance Plan”
(the “Plan”). The Plan provides severance benefits to certain employees of the
Company (each an “Executive” and collectively the “Executives”) upon certain
terminations of employment from the Company.
     The Company considers the establishment and maintenance of a sound and
vital management to be essential to protecting and enhancing the best interests
of the Company and its stockholders. In this connection, the Company recognizes
that, as is the case with many publicly held corporations, the possibility of a
change in control may arise and that such possibility, and the uncertainty and
questions which it may raise among management, may result in the departure or
distraction of management personnel to the detriment of the Company and its
stockholders.
     Accordingly, the Board has determined that appropriate steps should be
taken to reinforce and encourage the continued attention and dedication of
members of the Company’s management to their assigned duties without distraction
in circumstances arising from the possibility of a Change in Control of the
Company.
     1.2 Initial Term. This Plan will commence on May 24, 2006 (the “Effective
Date”) and shall continue in effect for a period of three (3) years (the
“Initial Term”).
     1.3 Successive Periods. The term of this Plan shall automatically be
extended for one (1) additional year at the end of the Initial Term, and then
again after each successive one (1) year period thereafter (each such one
(1) year period following the Initial Term is referred to as a “Successive
Period”). However, the Committee may terminate this Plan at the end of the
Initial Term, or at the end of any Successive Period thereafter, by giving the
Executives written notice of intent to terminate the Plan, delivered at least
six (6) months prior to the end of such Initial Term or Successive Period. If
such notice is properly delivered by the Company, this Plan, along with all
corresponding rights, duties, and covenants, shall automatically expire at the
end of the Initial Term or Successive Period then in progress.
     1.4 Change-in-Control Renewal. Notwithstanding the provisions of Section
1.3 above, in the event that a Change in Control of the Company occurs during
the Initial Term or any Successive Period, upon the effective date of such
Change in Control, the term of this Plan shall automatically and irrevocably be
renewed for a period of two (2) years from the effective date of such Change in
Control. Further, this Plan may be assigned to the successor in such Change in
Control, as further provided in Article 8 herein. This Plan shall thereafter

 



--------------------------------------------------------------------------------



 



automatically terminate following such two (2) year Change-in-Control renewal
period; provided that such termination shall not affect or diminish the rights
of Executives who become entitled to benefits or payments under this Plan.
Article 2. Definitions
     Whenever used in this Plan, the following terms shall have the meanings set
forth below and, when the meaning is intended, the initial letter of the word is
capitalized.

  (a)   “Base Salary” means the greater of the Executive’s annual rate of
salary, whether or not deferred, at: (i) the Effective Date of Termination or
(ii) at the date of the Change in Control.     (b)   “Beneficiary” means the
persons or entities designated or deemed designated by the Executive pursuant to
Section 8.6 herein.     (c)   “Board” means the Board of Directors of the
Company.     (d)   “Cause” shall mean one or more of the following:

  (i)   The conviction of, or an agreement to a plea of nolo contendere to, any
felony or other crime involving moral turpitude; or     (ii)   The Executive’s
willful and continuing refusal to substantially perform duties as reasonably
directed by the Board under this or any other agreement (after receipt of
written notice from the Board setting forth such duties and responsibilities to
be performed); or     (iii)   In carrying out the Executive’s duties, the
Executive engages in conduct that constitutes willful gross neglect or willful
gross misconduct which, in either case, results in demonstrable harm to the
business, operations, prospects, or reputation of the Company; or     (iv)   Any
other material breach of Article 4 of this Plan which is not cured to the
Board’s reasonable satisfaction within fifteen (15) days after written notice
thereof to the Executive.         For purposes of this Plan, there shall be no
termination for Cause pursuant to subsections (i) through (iv) above, unless a
written notice, containing a detailed description of the grounds constituting
Cause hereunder, is delivered to the Executive stating the basis for the
termination. Upon receipt of such notice, the Executive shall be given thirty
(30) days to fully cure and remedy the neglect or conduct that is the basis of
such claim. If the Executive fails to fully cure and remedy such neglect or
misconduct within such thirty (30) day period, the Executive shall have an
opportunity to be heard before the full Board. After such hearing, a termination
for Cause shall only occur if there is a vote of three-quarters (3/4) of the
Board to terminate the Executive for Cause.

2



--------------------------------------------------------------------------------



 



  (e)   “Change in Control” shall mean the first to occur of any of the
following events:

  (i)   Any “person” (as that term is used in Sections 13 and 14(d)(2) of the
Securities Exchange Act of 1934 (“Exchange Act”)) becomes the “Beneficial Owner”
(as that term is used in Section 13(d) of the Exchange Act), directly or
indirectly, of fifty percent (50%) or more of the Company’s capital stock
entitled to vote in the election of directors, excluding any “person” who
becomes a “beneficial owner” in connection with a Business Combination (as
defined in paragraph (iii) below) which does not constitute a Change in Control
under said paragraph (iii); or     (ii)   Persons who on the Effective Date
constitute the Board (the “Incumbent Directors”) cease for any reason, including
without limitation, as a result of a tender offer, proxy contest, merger, or
similar transaction, to constitute at least a majority thereof, provided that
any person becoming a director of the Company subsequent to the Effective Date
shall be considered an Incumbent Director if such person’s election or
nomination for election was approved by a vote of at least two-thirds (2/3) of
the Incumbent Directors; but provided further, that any such person whose
initial assumption of office is in connection with an actual or threatened
election contest relating to the election of members of the Board or other
actual or threatened solicitation of proxies or consents by or on behalf of a
“person” (as defined in Sections 13(d) and 14(d) of the Exchange Act) other than
the Board, including by reason of agreement intended to avoid or settle any such
actual or threatened contest or solicitation, shall not be considered an
Incumbent Director; or     (iii)   Consummation of a reorganization, merger,
consolidation, or sale or other disposition of all or substantially all of the
assets of the Company (a “Business Combination”), in each case, unless,
following such Business Combination, all or substantially all of the individuals
and entities who were the beneficial owners of outstanding voting securities of
the Company immediately prior to such Business Combination beneficially own,
directly or indirectly, more than fifty percent (50%) of the combined voting
power of the then outstanding voting securities entitled to vote generally in
the election of directors, as the case may be, of the company resulting from
such Business Combination (including, without limitation, a company which, as a
result of such transaction, owns the Company or all or substantially all of the
Company’s assets either directly or through one or more subsidiaries) in
substantially the same proportions as their ownership, immediately prior to such
Business Combination, of the outstanding voting securities of the Company; or  
  (iv)   The stockholders of the Company approve any plan or proposal for the
liquidation or dissolution of the Company.

3



--------------------------------------------------------------------------------



 



  (f)   “Code” means the United States Internal Revenue Code of 1986, as
amended, and any successors thereto.     (g)   “Committee” means the
Compensation Committee of the Board or any other committee appointed by the
Board to perform the functions of the Compensation Committee.     (h)  
“Company” means NRG Energy, Inc., a Delaware corporation, or any successor
thereto as provided in Article 7 herein.     (i)   “Disability” shall mean the
Executive’s inability to perform the essential duties, responsibilities, and
functions of his position with the Company and its affiliates as a result of any
mental or physical disability or incapacity even with reasonable accommodations
of such disability or incapacity, provided by the Company and its affiliates, or
if providing such accommodations would be unreasonable, for a period of twelve
(12) months. The Executive shall cooperate in all respects with the Company if a
question arises as to whether he has become disabled (including, without
limitation, submitting to an examination by a medical doctor or other health
care specialists selected by the Company and reasonably acceptable to the
Executive and authorizing such medical doctor or such other health care
specialist to discuss the Executive’s condition with the Company).     (j)  
“Effective Date” means the commencement date of this Plan as specified in
Section 1.2 of this Plan.     (k)   “Effective Date of Termination” means the
date on which a Qualifying Termination occurs, as defined hereunder, which
triggers the payment of Severance Benefits hereunder.     (l)   “Former Parent
Company” means Xcel Energy, Inc., a Minnesota corporation, or any successor
thereto.     (m)   “Good Reason” shall mean without the Executive’s express
written consent the occurrence of any one or more of the following:

  (i)   The Company materially reduces the amount of the Executive’s then
current Base Salary or the target for his annual bonus; or     (ii)   A material
reduction in the Executive’s benefits under or relative level of participation
in the Company’s employee benefit or retirement plans, policies, practices, or
arrangements in which the Executive participates as of the Effective Date of
this Plan; or     (iii)   A material diminution in the Executive’s title,
authority, duties, or responsibilities or the assignment of duties to the
Executive which are materially inconsistent with his position; or

4



--------------------------------------------------------------------------------



 



  (iv)   The failure of the Company to obtain in writing the obligation to
perform or be bound by the terms of this Plan by any successor to the Company or
a purchaser of all or substantially all of the assets of the Company within
fifteen (15) days after a merger, consolidation, sale, or similar transaction.

For purposes of this Plan, the Executive is not entitled to assert that his
termination is for Good Reason unless the Executive gives the Board written
notice of the event or events which are the basis for such claim within ninety
(90) days after the event or events occur, describing such claim in reasonably
sufficient detail to allow the Board to address the event or events and a period
of not less than thirty (30) days after to cure or fully remedy the alleged
condition.

  (n)   “Notice of Termination” shall mean a written notice which shall indicate
the specific termination provision in this Plan relied upon, and shall set forth
in reasonable detail the facts and circumstances claimed to provide a basis for
termination of the Executive’s employment under the provision so indicated.    
(o)   “Qualifying Termination” means:

  (i)   If such event occurs within twenty-four (24) months immediately
following a Change in Control:

  (A)   An involuntary termination of the Executive’s employment by the Company
for reasons other than Cause, death, or Disability pursuant to a Notice of
Termination delivered to the Executive by the Company; or     (B)   A voluntary
termination by the Executive for Good Reason pursuant to a Notice of Termination
delivered to the Company by the Executive; or

  (ii)   If such event occurs at any other time:

  (A)   An involuntary termination of the Executive’s employment by the Company
for reasons other than Cause, death, or Disability pursuant to a Notice of
Termination delivered to the Executive by the Company.

  (p)   “Retirement” shall have the meaning ascribed to such term in the
Company’s tax-qualified retirement plan or under the successor or replacement of
such retirement plan if it is then no longer in effect.     (q)   “Severance
Benefits” means the payment of Change-in-Control or General (as appropriate)
Severance compensation as provided in Article 3 herein.     (r)   “Specified
Employee” means any Executive described in section 409A(a)(2)(B)(i) of the Code.

5



--------------------------------------------------------------------------------



 



  (s)   “Tier I Executives” shall include those employees of the Company holding
the title EVP immediately prior to the Change in Control, or such other employee
who is designated as a Tier I Executive in the Company’s human resources records
immediately prior to the Change in Control other than the CEO.     (t)   “Tier
II Executives” shall include those employees of the Company holding the title
SVP immediately prior to the Change in Control, or such other employee who is
designated as a Tier II Executive in the Company’s human resources records
immediately prior to the Change in Control.

Article 3. Severance Benefits
     3.1 Right to Severance Benefits.

  (a)   Change-in-Control Severance Benefits. The Executive shall be entitled to
receive from the Company Change-in-Control Severance Benefits, as described in
Section 3.2 herein, if a Qualifying Termination of the Executive’s employment
has occurred within twenty-four (24) months immediately following a Change in
Control of the Company.     (b)   General Severance Benefits. The Executive
shall be entitled to receive from the Company General Severance Benefits, as
described in Section 3.3 herein, if a Qualifying Termination of the Executive’s
employment has occurred other than during the twenty-four (24) months
immediately following a Change in Control.     (c)   No Severance Benefits. The
Executive shall not be entitled to receive Severance Benefits if the Executive’s
employment with the Company ends for reasons other than a Qualifying
Termination.     (d)   General Release and Acknowledgement of Restrictive
Covenants. As a condition to receiving Severance Benefits under either Section
3.2 or 3.3 herein, the Executive shall be obligated to execute a general release
of claims in favor of the Company, its current and former affiliates and
stockholders, and the current and former directors, officers, employees, and
agents of the Company in a form acceptable to the Company, and any revocation
period for such release must have expired, in each case within 60 days of the
date of termination. The date upon which the executed release is no longer
subject to revocation shall be referred to herein as the “Release Effective
Date”. The Executive must also execute a notice acknowledging the restrictive
covenants in Article 4 within 60 days of the date of termination. Any payments
under Section 3.2 or 3.3 shall commence only after execution of the release and
acknowledgement, and in the manner provided in Section 3.4.

 

6



--------------------------------------------------------------------------------



 



  (e)   No Duplication of Severance Benefits. If the Executive becomes entitled
to Change-in-Control Severance Benefits, the Severance Benefits provided for
under Section 3.2 hereunder shall be in lieu of all other Severance Benefits
provided to the Executive under the provisions of this Plan and any other
Company-related or Former Parent Company-related severance plans, programs, or
agreements including, but not limited to, the Severance Benefits under Section
3.3 herein. Likewise, if the Executive becomes entitled to General Severance
Benefits, the Severance Benefits provided under Section 3.3 hereunder shall be
in lieu of all other Severance Benefits provided to the Executive under the
provisions of this Plan and any other Company-related severance plans, programs,
or other agreements including, but not limited to, the Severance Benefits under
Section 3.2 herein.

     3.2 Description of Change-in-Control Severance Benefits. In the event the
Executive becomes entitled to receive Change-in-Control Severance Benefits, as
provided in Section 3.1(a) herein, the Company shall provide the Executive with
the following:

  (a)   A lump-sum amount, paid upon the date that is sixty (60) calendar days
following the Effective Date of Termination, equal to the Executive’s unpaid
Base Salary, accrued vacation pay, unreimbursed business expenses, and all other
items earned by and owed to the Executive through and including the Effective
Date of Termination, provided that to the extent the payment of any amounts
pursuant to this Section 3.2(a) does not constitute “deferred compensation” for
purposes of Code Section 409A, such amounts shall be paid upon the Release
Effective Date.     (b)   A lump-sum amount, paid upon the date that is sixty
(60) calendar days following the Effective Date of Termination, equal to:
(i) two and ninety-nine one-hundredths (2.99) for Tier I Executives, or (ii) two
(2) for Tier II Executives times the sum of the following: (A) the Executive’s
Base Salary and (B) the Executive’s annual target bonus opportunity in the year
of termination; provided that to the extent the payment of any amounts pursuant
to this Section 3.2(b) does not constitute “deferred compensation” for purposes
of Code Section 409A, such amounts shall be paid upon the Release Effective
Date; provided further that any amounts that become payable pursuant to this
Section 3.2(b) prior to January 1, 2009 shall be paid in accordance with the
schedule provided under the Original Plan (which, for the avoidance of doubt,
shall commence upon the Effective Date of Termination and shall continue for the
period provided in the Original Plan, paid in accordance with the payroll
practices of the Company as in effect on the Effective Date of Termination, but
in no event less frequently than monthly).     (c)   A lump-sum amount, paid
upon the date that is sixty (60) calendar days following the Effective Date of
Termination, equal to the Executive’s then current target bonus opportunity
established under the bonus plan in which the Executive is then participating,
for the plan year in which a Qualifying Termination occurs, adjusted on a pro
rata basis based on the number of days the Executive was actually employed
during the bonus plan year in which the Qualifying Termination occurs, provided
that to the extent the payment of any amounts

7



--------------------------------------------------------------------------------



 



      pursuant to this Section 3.2(c) does not constitute “deferred
compensation” for purposes of Code Section 409A, such amounts shall be paid upon
the Release Effective Date.

  (d)   Reimburse Executive for all or a portion of his or her cost to
participate in COBRA medical and dental continuation coverage for eighteen
(18) months following the Executive’s Date or Termination, such that Executive
maintains the same coverage level and cost, on an after tax basis, to the
Executive as in effect immediately prior to the Executive’s Effective Date of
Termination.

Notwithstanding the above, these medical benefits shall be discontinued prior to
the end of the stated continuation period in the event the Executive receives
substantially similar benefits from a subsequent employer, as determined solely
by the Committee in good faith. For purposes of enforcing this offset provision,
the Executive shall be deemed to have a duty to keep the Company informed as to
the terms and conditions of any subsequent employment and the corresponding
benefits earned from such employment, and shall provide, or cause to provide, to
the Company in writing correct, complete, and timely information concerning the
same.

  (e)   Treatment of outstanding long-term incentives shall be in accordance
with the governing plan document and award agreements, if any.

     3.3 Description of General Severance Benefits. In the event the Executive
becomes entitled to receive General Severance Benefits as provided in Section
3.1(b) herein, the Company shall provide the Executive with the following:

  (a)   A lump-sum amount, paid upon the date that is sixty (60) calendar days
following the Effective Date of Termination, equal to the Executive’s unpaid
Base Salary, accrued vacation pay, unreimbursed business expenses, and all other
items earned by and owed to the Executive through and including the Effective
Date of Termination; provided that to the extent the payment of any amounts
pursuant to this Section 3.3(a) does not constitute “deferred compensation” for
purposes of Code Section 409A, such amounts shall be paid upon the Release
Effective Date.     (b)   A lump-sum amount, paid upon the date that is sixty
(60) calendar days following the Effective Date of Termination, equal to one and
one-half (1.5) times the Executive’s Base Salary; provided that to the extent
the payment of any amounts pursuant to this Section 3.3(b) does not constitute
“deferred compensation” for purposes of Code Section 409A, such amounts shall be
paid upon the Release Effective Date; provided further that any amounts that
become payable pursuant to this Section 3.3(b) prior to January 1, 2009 shall be
paid in accordance with the schedule provided under the Original Plan (which,
for the avoidance of doubt, shall commence upon the Effective Date of
Termination and shall continue for the period provided in the Original Plan,
paid in accordance with the payroll practices of the Company as in effect on the
Effective Date of Termination, but in no event less frequently than monthly).

8



--------------------------------------------------------------------------------



 



  (c)   Reimburse Executive for all or a portion of his or her cost to
participate in COBRA medical and dental continuation coverage for eighteen
(18) months following the Executive’s Date or Termination, such that Executive
maintains the same coverage level and cost, on an after tax basis, to the
Executive as in effect immediately prior to the Executive’s Effective Date of
Termination.         Notwithstanding the above, these medical insurance benefits
shall be discontinued prior to the end of the stated continuation period in the
event the Executive receives substantially similar benefits from a subsequent
employer, as determined solely by the Committee in good faith. For purposes of
enforcing this offset provision, the Executive shall be deemed to have a duty to
keep the Company informed as to the terms and conditions of any subsequent
employment and the corresponding benefits earned from such employment, and shall
provide, or cause to provide, to the Company in writing correct, complete, and
timely information concerning the same.

  (d)   Treatment of outstanding long-term incentives shall be in accordance
with the governing plan document and award agreements, if any.

     3.4 Coordination with Release and Delay Required by Code Section 409A.

  (a)   To the extent any continuing benefit (or reimbursement thereof) to be
provided is not “deferred compensation” for purposes of Code Section 409A, then
such benefit shall commence or be made immediately after the Release Effective
Date. To the extent any continuing benefit (or reimbursement thereof) to be
provided is “deferred compensation” for purposes of Code Section 409A, then such
benefits shall be reimbursed or commence upon the sixtieth (60) day following
the Executive’s termination of employment. The delayed benefits shall in any
event expire at the time such benefits would have expired had the benefits
commenced immediately upon Executive’s termination of employment.     (b)  
Notwithstanding any other payment schedule provided herein to the contrary, if
the Executive is deemed on the date of termination to be a Specified Employee,
then, once the release and acknowledgement required by Section 3.1(d) is
executed and delivered and no longer subject to revocation, any payment that is
considered deferred compensation under Code Section 409A payable on account of a
“separation from service” shall be made on the date which is the earlier of
(A) the expiration of the six (6)-month period measured from the date of such
“separation from service” of the Executive, and (B) the date of the Executive’s
death (the “Delay Period”) to the extent required under Code Section 409A. Upon
the expiration of the Delay Period, all payments delayed pursuant to this
Section 3.4(b) (whether they would have otherwise been payable in a single sum
or in installments in the absence of such delay) shall be paid to the Executive
in a lump sum, and any remaining payments due under this Plan shall be paid or
provided in accordance with the normal payment dates specified for them herein.

9



--------------------------------------------------------------------------------



 



Article 4. Confidentiality and Noncompetition
     In the event the Executive becomes entitled to receive Change-in-Control
Severance Benefits as provided in Section 3.2 herein or General Severance
Benefits as provided in Section 3.3 herein, the following shall apply:

  (a)   Confidential Information. The Executive acknowledges that the
information, observations, and data (including trade secrets) obtained by him
while employed by the Company concerning the business or affairs of the Company
or any of its affiliates (“Confidential Information”) are the property of the
Company or such affiliate. Therefore, except in the course of the Executive’s
duties to the Company or as may be compelled by law or appropriate legal
process, the Executive agrees that he shall not disclose to any person or entity
or use for his own purposes any Confidential Information or any confidential or
proprietary information of other persons or entities in the possession of the
Company and its affiliates (“Third Party Information”), without the prior
written consent of the Board, unless and to the extent that the Confidential
Information or Third Party Information becomes generally known to and available
for use by the public other than as a result of the Executive’s acts or
omissions. Except in the course of the Executive’s duties to Company or as may
be compelled by law or appropriate legal process, the Executive will not, during
his employment with the Company, or permanently thereafter, directly or
indirectly use, divulge, disseminate, disclose, lecture upon, or publish any
Confidential Information, without having first obtained written permission from
the Board to do so. As of the Effective Date of Termination, the Executive shall
deliver to the Company, or at any other time the Company may reasonably request,
all memoranda, notes, plans, records, reports, computer files, disks and tapes,
printouts and software and other documents and data (and copies thereof)
embodying or relating to Third Party Information, Confidential Information, or
the business of the Company, or its affiliates which he may then possess or have
under his control.     (b)   Intellectual Property, Inventions, and Patents. The
Executive acknowledges that all discoveries, concepts, ideas, inventions,
innovations, improvements, developments, methods, trade secrets, designs,
analyses, drawings, reports, patent applications, copyrightable work and mask
work (whether or not including any confidential information), and all
registrations or applications related thereto, all other proprietary information
and all similar or related information (whether or not patentable) which may
relate to the Company’s or any of its affiliates’ actual or anticipated
business, research and development, or existing or future products or services
and which are conceived, developed, or made by the Executive (whether alone or
jointly with others) while employed by the Company and its affiliates (“Work
Product”), belong to the Company or such affiliate. The Executive shall promptly
disclose such Work Product to the Board and, at the Company’s expense, perform
all actions reasonably requested by the Board (whether during or after the
Executive’s employment with the Company) to establish and confirm such ownership
(including, without limitation, assignments, consents, powers of attorney, and
other instruments). The Executive

10



--------------------------------------------------------------------------------



 



      acknowledges that all applicable Work Product shall be deemed to
constitute “works made for hire” under the U.S. Copyright Act of 1976, as
amended. To the extent any Work Product is not deemed a work made for hire, then
the Executive hereby assigns to the Company or such affiliate all right, title,
and interest in and to such Work Product, including all related intellectual
property rights.         The Executive is hereby advised that the above
paragraph regarding the Company’s and its affiliates’ ownership of Work Product
does not apply to any invention for which no equipment, supplies, facilities, or
trade secret information of the Company or any affiliate was used and which was
developed entirely on the Executive’s own time, unless: (i) the invention
relates to the business of the Company or any affiliate or to the Company’s or
any affiliate’s actual or demonstrably anticipated research or development, or
(ii) the invention results from any work performed by the Executive for the
Company or any affiliate.

  (c)   Noncompete. In further consideration of the compensation to be paid to
the Executive hereunder, the Executive acknowledges that during the course of
his employment with the Company and its affiliates he shall become familiar with
the Company’s trade secrets and with other Confidential Information concerning
the Company and its affiliates and that his services shall be of special,
unique, and extraordinary value to the Company and its affiliates, and
therefore, the Executive agrees that, during the Executive’s employment with the
Company and for one (1) year thereafter (the “Noncompete Period”), the Executive
shall not directly or indirectly own any interest in, manage, control,
participate in, consult with, render services for, be employed in an executive,
managerial, or administrative capacity by, or in any manner engage in any
company engaged in the business of wholesale power generation which competes
with the businesses of the Company or its affiliates, as such businesses exist
or are in process during the Executive’s employment with the Company, within any
geographical area in which the Company or its affiliates engage or have
definitive plans to engage in such businesses. Nothing herein shall prohibit the
Executive from being a passive owner of not more than two percent (2%) of the
outstanding stock of any class of a corporation which is publicly traded, so
long as the Executive has no active participation in the business of such
corporation. Notwithstanding the foregoing, the provisions of this Article 4(c)
shall not apply in the case of termination of the Executive’s employment
pursuant to any material breach of the Company’s obligations under Article 3
which remains uncured for more than twenty (20) days after notice is received
from the Executive of such breach, which such notice shall include a detailed
description of the grounds constituting such breach.     (d)   Nonsolicitation.
During the Noncompete Period, the Executive shall not directly or indirectly
through another person or entity: (i) induce or attempt to induce any employee
of the Company or any of its affiliates to leave the employ of the Company or
such affiliate, or in any way interfere with the relationship between the
Company or any affiliate and any employee thereof; (ii) hire any person who was
an employee of the Company or any affiliate during the last six (6) months of

11



--------------------------------------------------------------------------------



 



      the Executive’s employment with the Company; or (iii) induce or attempt to
induce any customer, supplier, licensee, licensor, franchisee, or other business
relation of the Company or any affiliate to cease doing business with the
Company or such affiliate, or in any interfere with the relationship between any
such customer, supplier, licensee, or business relation and the Company or any
affiliate (including, without limitation, making any negative or disparaging
statements or communications regarding the Company or its affiliates).

  (e)   Duration, Scope, or Area. If, at the time of enforcement of this Article
4, a court shall hold that the duration, scope, or area restrictions stated
herein are unreasonable under circumstances then existing, the parties agree
that the maximum duration, scope, or area reasonable under such circumstances
shall be substituted for the stated duration, scope, or area and that the court
shall be allowed to revise the restrictions contained herein to cover the
maximum period, scope, and area permitted by law.     (f)   Company Enforcement.
In the event of a breach or a threatened breach by the Executive of any of the
provisions of this Article 4, the Company would suffer irreparable harm, and in
addition and supplementary to other rights and remedies existing in its favor,
the Company shall be entitled to specific performance and/or injunctive or other
equitable relief from a court of competent jurisdiction in order to enforce or
prevent any violations of the provisions hereof (without posting a bond or other
security). In addition, in the event of a breach or violation by the Executive
of Article 4(c), the Noncompete Period shall be automatically extended by the
amount of time between the initial occurrence of the breach or violation and
when such breach or violation has been duly cured.

Article 5. Excise Tax Equalization Payment
     In the event that any payment or benefit made or provided to or for the
benefit of Executive in connection with this Plan or his employment with the
Company or the termination thereof (a “Payment”) is determined to be subject to
any excise tax (“Excise Tax”) imposed by Section 4999 of the Code (or any
successor to such Section), the Company shall pay to such Executive, prior to
the time any Excise Tax is payable with respect to such Payment (through
withholding or otherwise), an additional amount (a “Gross-Up Payment”) which,
after the imposition of all income, employment, excise and other taxes,
penalties and interest thereon, is equal to the sum of: (i) the Excise Tax on
such Payment, plus (ii) any penalty and interest assessments associated with
such Excise Tax. The determination of whether any Payment is subject to an
Excise Tax and, if so, the amount and time of any Gross-Up Payment pursuant to
this Article 5 shall be made by an independent auditor (the “Auditor”) jointly
selected by the parties and paid by the Company. Unless the Executive agrees
otherwise in writing, the Auditor shall be a nationally recognized United States
public accounting firm that has not, during the two (2) years preceding the date
of its selection, acted in any way on behalf of the Company or any of its
affiliates. If the parties cannot agree on the firm to serve as the Auditor,
then the parties shall each select one (1) accounting firm and those two
(2) firms shall jointly select the accounting firm to serve as the Auditor. The
parties shall cooperate with each other in connection with any Proceeding,
defined as any threatened or actual action, suit, or proceeding, whether civil,

12



--------------------------------------------------------------------------------



 



criminal, administrative, investigative, appellate, or other, or Claim, defined
as any claim, demand, request, investigation, dispute, controversy, threat,
discovery request, or request for testimony or information, relating to the
existence or amount of any liability for Excise Tax. All expenses relating to
any such Proceeding or Claim (including attorneys’ fees and other expenses
incurred by the Executive in connection therewith) shall be paid by the Company
promptly upon demand by the Executive, and any such payment shall be subject to
a Gross-Up Payment under this Article 5 in the event that the Executive is
subject to Excise Tax on such payment. This Article 5 shall apply irrespective
of whether a Change in Control has occurred. Any Gross-Up Payment shall be made
no later than the end of the calendar year immediately following the calendar
year in which the Excise Tax payment was made.
Article 6. Legal Fees and Notice
     6.1 Payment of Legal Fees. Except as otherwise agreed to by the parties,
the Company shall pay the Executive for costs of litigation or other disputes
including, without limitation, reasonable attorneys’ fees incurred by the
Executive during Executive’s lifetime in asserting any claims or defenses under
this Plan, except that the Executive shall bear his own costs of such litigation
or disputes (including, without limitation, attorneys’ fees) if the court (or
arbitrator) finds in favor of the Company with respect to any claims or defenses
asserted by the Executive.
     6.2 Notice. Any notices, requests, demands, or other communications
provided for by this Plan shall be sufficient if in writing and if sent by
registered or certified mail to the Executive at the last address he or she has
filed in writing with the Company or, in the case of the Company, at its
principal offices.
Article 7. Successors and Assignment
     7.1 Successors to the Company. The Company shall require any successor
(whether direct or indirect, by purchase, merger, reorganization, consolidation,
acquisition of property or stock, liquidation, or otherwise) of all or a
significant portion of the assets of the Company by agreement, in form and
substance satisfactory to the Executive, to expressly assume and agree to
perform under this Plan in the same manner and to the same extent that the
Company would be required to perform if no such succession had taken place.
Regardless of whether such agreement is executed, the terms of this Plan shall
be binding upon any successor in accordance with the operation of law and such
successor shall be deemed the “Company” for purposes of this Plan.
     7.2 Assignment by the Executive. This Plan shall inure to the benefit of
and be enforceable by the Executive’s personal or legal representatives,
executors, administrators, successors, heirs, distributees, devisees, and
legatees. If the Executive dies while any amount would still be payable to him
or her hereunder had he or she continued to live, all such amounts, unless
otherwise provided herein, shall be paid in accordance with the terms of this
Plan to the Executive’s Beneficiary. If the Executive has not named a
Beneficiary, then such amounts shall be paid to the Executive’s devisee,
legatee, or other designee, or if there is no such designee, to the Executive’s
estate.

13



--------------------------------------------------------------------------------



 



Article 8. Miscellaneous
     8.1 Employment Status. Except as may be provided under any other agreement
between the Executive and the Company, the employment of the Executive by the
Company is “at will” and may be terminated by either the Executive or the
Company at any time, subject to applicable law.
     8.2 Code Section 409A.

  (a)   All expenses or other reimbursements under this Plan shall be made on or
prior to the last day of the taxable year following the taxable year in which
such expenses were incurred by the Executive (provided that if any such
reimbursements constitute taxable income to the Executive, such reimbursements
shall be paid no later than March 15th of the calendar year following the
calendar year in which the expenses to be reimbursed were incurred), and no such
reimbursement or expenses eligible for reimbursement in any taxable year shall
in any way affect the expenses eligible for reimbursement in any other taxable
year.     (b)   For purposes of Code Section 409A, the Executive’s right to
receive any installment payment pursuant to this Plan shall be treated as a
right to receive a series of separate and distinct payments.     (c)   Whenever
a payment under this Plan specifies a payment period with reference to a number
of days (e.g., “payment shall be made within thirty (30) days following the date
of termination”), the actual date of payment within the specified period shall
be within the sole discretion of the Company.     (d)   A termination of
employment shall not be deemed to have occurred for purposes of any provision of
this Plan providing for the payment of any amounts or benefits upon or following
a termination of employment unless such termination is also a “separation from
service” within the meaning of Code Section 409A and, for purposes of any such
provision of this Plan, references to a “termination,” “termination of
employment” or like terms shall mean “separation from service.”     (e)  
Notwithstanding any other provision of this Plan to the contrary, in no event
shall any payment under this Plan that constitutes “deferred compensation” for
purposes of Code Section 409A be subject to offset unless otherwise permitted by
Code Section 409A.

     8.3 Entire Plan. This Plan supersedes any prior agreements or
understandings, oral or written, between the parties hereto, with respect to the
subject matter hereof, and constitutes the entire agreement of the parties with
respect thereto. Without limiting the generality of the foregoing sentence, this
Plan completely supersedes any and all prior employment agreements entered into
by and between the Company and the Executive, and all amendments thereto, in
their entirety.

14



--------------------------------------------------------------------------------



 



     8.4 Severability. In the event that any provision or portion of this Plan
shall be determined to be invalid or unenforceable for any reason, the remaining
provisions of this Plan shall be unaffected thereby and shall remain in full
force and effect.
     8.5 Tax Withholding. The Company may withhold from any benefits payable
under this Plan all federal, state, city, or other taxes as may be required
pursuant to any law or governmental regulation or ruling.
     8.6 Beneficiaries. The Executive may designate one (1) or more persons or
entities as the primary and/or contingent beneficiaries of any amounts to be
received under this Plan. Such designation must be in the form of a signed
writing acceptable to the Board or the Board’s designee. The Executive may make
or change such designation at any time.
     8.7 Payment Obligation Absolute. The Company’s obligation to make the
payments provided for herein shall be absolute and unconditional, and shall not
be affected by any circumstances, including, without limitation, any offset,
counterclaim, recoupment, defense, or other right which the Company may have
against the Executive or anyone else.
     Except as provided in Sections 3.2(d) and 3.3(c) of this Plan, the
Executive shall not be obligated to seek other employment in mitigation of the
amounts payable or arrangements made under any provision of this Plan, and the
obtaining of any such other employment shall in no event effect any reduction of
the Company’s obligations to make the payments and arrangements required to be
made under this Plan.
     8.8 Contractual Rights to Benefits. Subject to approval and ratification by
the Board of Directors, this Plan establishes and vests in the Executive a
contractual right to the benefits to which he or she is entitled hereunder.
However, nothing herein contained shall require or be deemed to require, or
prohibit or be deemed to prohibit, the Company to segregate, earmark, or
otherwise set aside any funds or other assets, in trust or otherwise, to provide
for any payments to be made or required hereunder.
     8.9 Modification. No provision of this Plan may be modified, waived, or
discharged with respect to any particular Executive unless such modification,
waiver, or discharge is agreed to in writing and signed by such Executive and by
an authorized member of the Committee, or by the respective parties’ legal
representatives and successors, provided, however, that the Committee may
unilaterally amend this Plan without the Executive’s consent if such amendment
does not materially adversely alter or impair in any significant manner any
rights or obligations of the Executive under the Plan.
     8.10 Gender and Number. Except where otherwise indicated by the context,
any masculine term used herein also shall include the feminine; the plural shall
include the singular and the singular shall include the plural.
     8.11 Applicable Law. To the extent not preempted by the laws of the United
States, the laws of the state of New Jersey shall be the controlling law in all
matters relating to this Plan.
     IN WITNESS WHEREOF, the Company has executed this Plan on this ninth day of
December, 2008.

15



--------------------------------------------------------------------------------



 



ATTEST
NRG Energy, Inc.

     
/S/ DAVID W. CRANE
   
 
   
David W. Crane
   
President and Chief Executive Officer
   

16